This cause came on to be heard upon the petition for a writ of mandamus and the demurrer thereto, and was argued by counsel. *Page 588 
In substance relator alleges that he is an attorney at law and a member of the bar of the state of Ohio; that Sherley Hornack, a minor ten years of age, is detained incommunicado in the custody of the Cleveland Police Department under $10,000 bond to secure her appearance as a material witness in a case of felonious assault; that relator has been retained by the minor, through her father as natural guardian and next friend; that relator has made repeated demands upon the police department for an opportunity to interview the daughter, to discuss facts concerning her detention and her legal rights, but that the police department arbitrarily refuses him the fundamental right of a lawyer to interview and counsel his client detained in custody, in violation of the Constitution of Ohio and Section 13432-15, General Code.
Relator prays writ of mandamus to compel the department of police to permit relator to see, visit, interview and counsel the minor child during her detention.
On consideration whereof, it is ordered and adjudged by this court that the demurrer be, and the same hereby is, overruled, and respondent not desiring to plead further a writ of mandamus is allowed on authority of Thomas v. Mills, 117 Ohio St. 114,157 N.E. 488.
Writ allowed.
WEYGANDT, C.J., STEPHENSON, WILLIAMS, JONES, MATTHIAS, DAY and ZIMMERMAN, JJ., concur. *Page 589